      Case 1:20-cv-07349-ALC-SDA Document 13 Filed 10/23/20 Page 1 of 2

                      MILMAN LABUDA LAW GROUP PLLC
                                     3000 MARCUS AVENUE
                                           SUITE 3W8
                                    LAKE SUCCESS, NY 11042
                                            _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                            October 23, 2020
VIA ECF & E-MAIL
United States District Court
Southern District of New York
Attn: Hon. Andrew L. Carter, U.S.D.J.
40 Foley Square, Courtroom 1306
New York, NY 10007-1312
alcarternysdchambers@nysd.courts.gov

       Re:     Pagan v. C.I. Lobster Corp., et al.
               Case No: 1:20-cv-7349 (ALC) (SDA)

Dear Judge Carter:

       This office represents the Defendants in the above-referenced case. See Docket Entry 12.
Defendants write pursuant to ¶ 1(D) of this Court’s Individual Practices to respectfully request an
extension of time to November 20, 2020 to respond to the complaint in this case.

        The original date a response to the complaint was due was October 21, 2020. There have
been no previous requests for an extension of Defendants’ deadline to respond to the complaint,
and the adversary consents to this request. Defendants are unaware of any other scheduled dates
affected by the requested extension.

        Defendants make this request in order to conduct an investigation into the allegations made
in the complaint. Though your undersigned usually seeks to explore resolution early in such cases,
Plaintiff has indicated that he is unwilling to engage in any such discussions on the grounds that
he seeks a class action in this case. Defendants respectfully submit that this is both unfortunate
and violative of Rule 1 of the Federal Rules of Civil Procedure, and request that this case be
referred to mandatory mediation.

       Defendants thank this honorable Court for its time and attention to this case.
      Case 1:20-cv-07349-ALC-SDA Document 13 Filed 10/23/20 Page 2 of 2




Dated: Lake Success, New York
       October 23, 2020                   Respectfully submitted,

                                          MILMAN LABUDA LAW GROUP PLLC

                                          /s/ Emanuel Kataev, Esq._________________
                                          Emanuel Kataev, Esq.
                                          3000 Marcus Avenue, Suite 3W8
                                          Lake Success, NY 11042-1073
                                          (516) 328-8899 (office)
                                          (516) 303-1395 (direct dial)
                                          (516) 328-0082 (facsimile)
                                          emanuel@mllaborlaw.com

                                          Attorneys for Defendants

VIA ECF
The Ottinger Firm, P.C.
Attn: Robert Ottinger & Finn Dusenbury, Esqs.
401 Park Avenue South
New York, NY 10016
robert@ottingerlaw.com
finn@ottingerlaw.com

VIA ECF
United States District Court
Southern District of New York
Hon. Stewart D. Aaron, U.S.M.J.
500 Pearl Street, Courtroom 11C
New York, NY 10007-1312
